Exhibit 10.1

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

c/o American Realty Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 

February 11, 2016

 

Summit Hotel OP, LP

Each of the Sellers listed on Schedule 1 attached hereto

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100
Austin, TX 78738

Attention: Chris Eng, Senior Vice President, General Counsel & Chief Risk
Officer

 

Dear Chris:

 

Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
as of June 2, 2015, by and among the sellers listed on Schedule 1 attached
thereto (each a “Seller” and collectively “Sellers”), Summit Hotel OP, LP
(“Summit”) and American Realty Capital Hospitality Portfolio SMT, LLC (“Original
Purchaser”), as amended pursuant to that certain letter agreement dated as of
July 15, 2015 (the “July 15 Letter Agreement”), that certain letter agreement
dated as of August 21, 2015 (the “August 21 Letter Agreement”) and that certain
extension notice dated as of October 26, 2015 (the “Extension Notice” and
collectively with the July 15 Letter Agreement and the August 21 Letter
Agreement, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.

 

Pursuant to that certain Termination Agreement dated as of December 29, 2015 by
and among Sellers, Summit and Original Purchaser (the “Termination Agreement’),
the Purchase Agreement was terminated prior to the Closing.

 

Sellers, Summit and American Realty Capital Hospitality Portfolio SMT ALT, LLC
(“New Purchaser”) desire to reinstate the Purchase Agreement subject to the
terms and conditions of this letter agreement (this “Reinstatement”) and to
substitute as the Purchaser under the Purchase Agreement New Purchaser for
Original Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Sellers,
Summit and New Purchaser hereby agree as follows:

 

1.             Reinstatement of Purchase Agreement.  Notwithstanding the prior
termination of the Purchase Agreement or any provision to the contrary contained
in the Termination Agreement, the termination of the Purchase Agreement is
hereby revoked and, except as expressly modified by this Reinstatement, the
Purchase Agreement shall be, and hereby is, reinstated in its entirety and shall
be in full force and effect as if the same had never been terminated.  In
furtherance thereof, the Termination Agreement shall be null and void and of no
further force and effect except as provided in Section 3 below.

 

--------------------------------------------------------------------------------


 

2.             Substituted Purchaser.  New Purchaser is hereby substituted as
the Purchaser under the Purchase Agreement in lieu of Original Purchaser, and
Sellers, Summit and New Purchaser acknowledge and agree that Original Purchaser
shall have no further rights or obligations of any kind whatsoever under the
Purchase Agreement.  All references in the Purchase Agreement to Purchaser shall
be deemed to refer to New Purchaser.  All notices previously given by Original
Purchaser to Sellers or Summit under the Purchase Agreement shall be deemed to
have been given by New Purchaser.

 

3.             Original Deposit.  Pursuant to the Termination Agreement,
Sellers, as their sole and exclusive remedy, recovered the Deposit as liquidated
damages in full satisfaction of any and all claims against Original Purchaser. 
The Deposit recovered by Sellers shall not be credited against the Purchase
Price due at Closing by New Purchaser.  Sellers and Summit acknowledge and agree
that the Deposit previously recovered by Sellers satisfied any and all claims
against Original Purchaser arising out of, relating to or in connection with the
Purchase Agreement and/or the Termination Agreement and that New Purchaser shall
have no rights to the Original Deposit and shall have no liability or obligation
arising out of, relating to or in connection with the prior termination of the
Purchase Agreement.

 

4.             New Deposit.  Concurrent with the date of this Reinstatement,
Sellers, New Purchaser and Escrowee shall execute deposit escrow instructions in
the form attached hereto as Exhibit A (the “New Deposit Escrow Instructions”)
and, concurrently therewith, New Purchaser, or Sellers on behalf of New
Purchaser, shall deliver to Escrowee new earnest money in the amount of
$7,500,000 (the “New Deposit”), subject to the terms of the Purchase Agreement
and this Reinstatement.  The term “New Deposit” shall mean the New Deposit and
shall include interest earned thereon.  All references in the Purchase Agreement
to the Deposit shall be deemed to refer to the New Deposit, and all references
in the Purchase Agreement to the Initial Deposit and the Additional Deposit
shall be deleted.  The New Deposit shall be held and disbursed in accordance
with the Purchase Agreement, and shall be further disbursed in accordance with
Section 6 and/or Section 8 of this Reinstatement.   The Deposit Escrow
Instructions attached as Exhibit B to the Purchase Agreement are hereby deleted
and replaced with the New Deposit Escrow Instructions, and all references in the
Purchase Agreement to the Deposit Escrow Instructions shall be deemed to refer
to the New Deposit Escrow Instructions.  The New Deposit shall be allocated
among each of the Hotel Assets in accordance with the relative Allocated
Purchase Prices of such Hotel Assets (each, an “Allocated Deposit”). 
Section 2.1.1 of the Purchase Agreement is deemed to be deleted in its entirety.

 

5.             New Closing Date.  Section 4.1 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

4.1          Closing Date.  The closing of the transactions contemplated hereby
(the “Closing”) shall occur through escrow at 4:00 p.m. (New York time) on
December 30, 2016, or at such later date as the Closing may be adjourned or
extended (including,

 

--------------------------------------------------------------------------------


 

without limitation as set forth in Section 3.1.3) in accordance with the express
terms of this Agreement (the “Closing Date”).  Notwithstanding the foregoing and
unless prohibited by Section 7 of the Reinstatement of this Agreement dated
February 11, 2016, Purchaser shall hereby have the right to cause the Closing
Date to occur on any Business Day prior to December 30, 2016 upon providing
notice to such effect to Summit and Sellers at least 30 days prior to such
desired Closing Date.

 

The Closing shall take place at the New York, New York office of Proskauer Rose
LLP, or such other place as Sellers and Purchaser shall agree in writing.  The
Closing shall be a so-called “New York style” closing.  For the avoidance of
doubt, the provisions of Section 7.1 and 7.2 shall apply if the Closing does not
occur on or prior to the then-scheduled Closing Date and such date is not
properly and timely extended in accordance with the terms hereof.  Sellers may
elect, by written notice to Purchaser and without the consent of Purchaser, to
defer the Closing pursuant to Sellers’ rights expressly set forth herein.

 

6.             Default and Remedies.  Sections 7.1.1, 7.1.2 and 7.2.2 of the
Purchase Agreement are hereby amended to read in their entirety as follows:

 

7.1.1       Seller’s Pre-Closing Default; Purchaser’s Pre-Closing Remedies.  If
any Seller breaches its obligations under this Agreement prior to the Closing in
any material respect and such breach has not been cured within 30 days after
written notice thereof from Purchaser (provided that the parties agree and
acknowledge that if such 30-day period would exceed the Closing Date, at their
option, Sellers may extend the Closing Date for the period required to effect
such cure, but not beyond the date which is 30 days after Purchaser’s foregoing
written notice), then, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, Purchaser may, upon notice to Sellers, given not more than
15 Business Days after the expiration of such cure period:  (a) terminate this
Agreement in its entirety by giving Sellers written notice of such election
prior to or at the Closing, and (i) the Deposit then held by Escrowee (and any
interest thereon) shall (to the extent of the then outstanding principal amount
of the Loan Agreement) be remitted to Summit, or its permitted assign under the
Loan Agreement, and automatically applied towards any then outstanding principal
balance of that certain Loan Agreement dated February 11, 2016 between Summit
Hotel OP, LP and American Realty Capital Hospitality Trust, Inc. (“Loan
Agreement”) and the remaining balance, if any, of the Deposit then held by
Escrowee (and any interest thereon) shall be remitted to and may be retained by
Purchaser, and (ii) recover from the applicable Sellers all of Purchaser’s
reasonable out-of-pocket expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, but not limited to, its
reasonable legal fees and diligence costs, which reimbursement in the aggregate
amount amongst all Sellers shall not exceed $644,882; (b) waive the default and
proceed to the Closing (subject to the terms of this Agreement); or (c) if
applicable, elect to treat the Hotel Asset with respect to which such breach of
representation or warranty occurred as an Excluded Representation Asset and
proceed to the Closing (subject to the terms of this Agreement) with respect to
the other applicable Hotel Assets.

 

--------------------------------------------------------------------------------


 

7.1.2       Failure to Satisfy Purchaser Closing Conditions.  Without derogating
from Purchaser’s rights under Section 7.1.1, if on the Closing Date any of the
Purchaser Closing Conditions are not satisfied with respect to the Closing
(other than as a result of a material default by Purchaser hereunder), then
Purchaser may elect, at Purchaser’s option and as Purchaser’s sole remedy, to
either (i) waive such condition and proceed to the Closing; or (ii) elect to
terminate this Agreement in its entirety by giving Sellers written notice of
such election prior to or at the Closing and the Deposit then held by Escrowee
(and any interest thereon) shall (to the extent of the then outstanding
principal amount of the Loan Agreement) be remitted to Summit, or its permitted
assign under the Loan Agreement, and automatically applied towards any then
outstanding principal balance of the Loan Agreement and the remaining balance,
if any, of the Deposit then held by Escrowee (and any interest thereon) shall be
remitted to and may be retained by Purchaser.

 

7.2.2       Failure to Satisfy Seller’s Closing Conditions.  Without derogating
from Seller’s rights as set forth in Section 7.2.1, if on the Closing Date any
of the Seller Closing Conditions are not satisfied (other than as a result of a
material default by any Seller hereunder) with respect to the Closing, then
Sellers may elect, at Sellers’ option and as Sellers’ sole remedy, to either
(i) waive such condition and proceed to the Closing or (ii) terminate this
Agreement in its entirety, whereupon the Deposit (or balance thereof) then held
by Escrowee shall be forfeited to Sellers as liquidated damages (to be allocated
amongst them in the same manner as the Purchase Price would have been allocated
if the Closing had occurred), it being agreed between the parties hereto that
the actual damages to Sellers in such event are impractical to ascertain and the
amount of the forfeited Deposit is a reasonable estimate thereof and shall be
and constitute valid liquidated damages.

 

7.             Non-Exclusivity.  Prior to the Closing, Sellers shall have the
right to continue marketing, and ultimately sell, without the consent of
Purchaser, any or all of the Hotel Assets to a bona fide third party purchaser
that is not an Affiliate of any Seller or Summit.  As a result of the
aforementioned, Section 12.19 of the Purchase Agreement is hereby null and
void.  Following Sellers’ request and at Sellers’ sole cost and expense, and
subject to any confidentiality or non-disclosure limitations, Purchaser shall
furnish to Sellers (without representation or warranty of any kind) all property
improvement plans related to the Hotels in Purchaser’s possession for use by
Sellers in their marketing efforts.  Sellers shall promptly notify Purchaser if
any Seller or any of its Affiliates enters into a purchase agreement to sell one
or more of the Hotel Assets.  If a Hotel Asset is under contract to be sold to a
bona fide third party purchaser that is not an Affiliate of any Seller or
Summit, Purchaser shall have no right to close on the purchase of such Hotel
Asset(s) under the terms of the Purchase Agreement until such time as Purchaser
receives notice from Sellers that the Hotel Asset(s) is no longer under contract
to be sold to a bona fide third party purchaser that is not an Affiliate of any
Seller or Summit.  If the applicable Seller(s) sells any Hotel to a third party
purchaser, then (i) the Purchase Agreement shall terminate as to such Hotel
Asset (an “Excluded Sold Asset”), (ii) all references under the Purchase
Agreement to such Excluded Sold Asset shall be deemed deleted and such Excluded
Sold Asset shall not be deemed a “Real Property”, “Hotel Asset” or part of the
“Property” for any purpose under the Purchase Agreement, (iii) the Purchase
Price shall be reduced by the Allocated Purchase Price applicable to such
Excluded Sold Asset, and (iv) neither Sellers nor Purchaser shall have any

 

--------------------------------------------------------------------------------


 

further rights or obligations under the Purchase Agreement with regard to such
Excluded Sold Asset, except for the rights and obligations thereunder which
expressly survive termination of the Purchase Agreement.

 

8.             Excluded Assets.  If any (but less than all) of the Hotel Assets
becomes an Excluded Title Asset, Excluded Casualty Asset, Excluded ROFO/ROFR
Asset, Excluded Representation Asset and/or Excluded Sold Asset (each, an,
“Excluded Asset”), then (i) as provided in Sections 3.1.3, 4.8, 5.2.2 and
8.2.1(a) of the Purchase Agreement and in Section 7 of this Reinstatement, the
Purchase Price shall be reduced by the Allocated Purchase Price applicable to
such Excluded Asset, and (ii) notwithstanding anything to the contrary in
Sections 3.1.3, 4.8, 5.2.2 and 8.2.1(a) of the Purchase Agreement, the full
amount of the New Deposit shall be retained by Escrowee to be applied in
accordance with the terms of the Purchase Agreement and this Reinstatement.  If
all of the Hotel Assets become Excluded Assets, then the New Deposit shall (to
the extent of the then outstanding principal amount of the Loan Agreement) be
remitted to Summit, or its permitted assign under the Loan Agreement, and
automatically applied towards any then outstanding principal balance of the Loan
Agreement and the remaining balance, if any, of the New Deposit shall be
remitted to and may be retained by Purchaser.  In addition, if at any time the
Purchase Price is reduced to less than $7,500,000 (due to the reduction in the
Purchase Price by the Allocated Purchase Prices applicable to Excluded Assets),
then the excess of the New Deposit over then Purchase Price shall (to the extent
of the then outstanding principal amount of the Loan Agreement) be remitted to
Summit, or its permitted assign under the Loan Agreement, and automatically
applied towards any then outstanding principal balance of the Loan Agreement and
the remaining balance, if any, of the New Deposit over the Purchase Price shall
be remitted to and may be retained by Purchaser.

 

9.             Other Summit Agreement.  The term Other Summit Agreement (as
defined in the August 21 Letter Agreement) shall mean that certain Purchase and
Sale Agreement dated as of June 2, 2015, as amended, between Original Purchaser,
the sellers party thereto and Summit.  Sellers, Summit and New Purchaser agree
that Summit and Sellers’ obligation to incur and spend an aggregate of $500,000
for PIP Expenditures referenced in those certain letter agreements dated
August 21, 2015 related to the Purchase Agreement and the Other Summit Agreement
is hereby terminated in its entirety.

 

10.          Binding Effect.  This Reinstatement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

11.          Counterparts.  This Reinstatement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

 

 

 

By:

/s/ Paul C. Hughes

 

 

Name:

Paul C. Hughes

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

SUMMIT HOTEL OP, LP, a Delaware limited partnership

(Individually and in accordance with Section 14.20 of the Purchase Agreement on
behalf of each Seller)

 

By: SUMMIT HOTEL GP, LLC,

 

its general partner

 

By: SUMMIT HOTEL PROPERTIES, INC.,

 

its sole member

 

 

 

By:

/s/ Christopher R. Eng

 

 

 

Name:

Christopher R. Eng

 

 

 

Title:

Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

 

SUMMIT HOSPITALITY I, LLC, a Delaware limited liability company

 

By:

/s/ Christopher R. Eng

 

 

Name:

Christopher R. Eng

 

 

Title:

Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Sellers/Hotels

 

OWNER

 

State of
Formation

 

LOCATION

Summit Hotel OP, LP

 

Delaware

 

Residence Inn - Jackson, MS

Summit Hotel OP, LP

 

Delaware

 

Holiday Inn Express - Vernon Hills, IL

Summit Hospitality I, LLC

 

Delaware

 

Courtyard - Germantown, TN

Summit Hotel OP, LP

 

Delaware

 

Courtyard - Jackson, MS

Summit Hospitality I, LLC

 

Delaware

 

Fairfield Inn & Suites - Germantown, TN

Summit Hospitality I, LLC

 

Delaware

 

Residence Inn - Germantown, TN

Summit Hospitality 079, LLC

 

Delaware

 

Aloft - Jacksonville, FL

Summit Hotel OP, LP

 

Delaware

 

Staybridge Suites - Ridgeland, MS

Summit Hospitality 093, LLC

 

Delaware

 

Homewood Suites - Ridgeland, MS

Summit Hospitality I, LLC

 

Delaware

 

Courtyard - El Paso, TX

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

New Deposit Escrow Instructions

 

--------------------------------------------------------------------------------


 

DEPOSIT ESCROW INSTRUCTIONS

 

 

Escrow Officer:  Annette Labrecque Comer

 

Escrow No.:      

 

Phone No.:  617.933.2441

 

Date:  February 11, 2016

 

TO:                           Stewart Title Guaranty Company
One Washington Mall, Suite 1400
Boston, Massachusetts 02108
Attn:  Annette Labrecque Comer

 

The amount of Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,00.00) (such amount, together with any additional deposit hereafter made
by American Realty Capital Hospitality Portfolio SMT ALT, LLC, a Delaware
limited liability company (“Purchaser”), and all interest earned thereon, being
referred to herein as the “Escrow Deposit”) is deposited with Stewart Title
Guaranty Company (“Escrow Agent”) in escrow by Purchaser, pursuant to that
certain Real Estate Purchase and Sale Agreement (the “Agreement”), dated as of
June 2, 2015, as amended, as terminated and subsequently reinstated on
February 11, 2016, by and among the sellers listed on Schedule 1 thereto
(collectively, “Sellers”), Summit Hotel OP, LP, a Delaware limited partnership
(“Summit”) and Purchaser.  Summit shall serve as the representative of Sellers
(in such capacity, the “Seller Representative”) for all purposes of these
Deposit Escrow Instructions.  Capitalized terms used but not otherwise defined
herein shall have the meaning assigned to such terms in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Seller Representative, Purchaser and Escrow Agent,
the parties hereby agree as follows:

 

Escrow Agent hereby acknowledges receipt of $7,500,000 from Purchaser.  As
Escrow Agent, you are hereby directed to, and you shall, hold, deal with and
dispose of the Escrow Deposit in accordance with the following terms and
conditions:

 

1.              You shall hold the Escrow Deposit until: (i) you are in receipt
of a joint order by the Seller Representative and Purchaser as to the
disposition of the Escrow Deposit (or any portion thereof) or (ii) you are in
receipt of a written demand (each, a “Demand”) from either the Seller
Representative or Purchaser for the payment of the Escrow Deposit (or any
portion thereof).  Upon receipt of any Demand, you shall notify the other party
to the Agreement no later than one Business Day after receipt of the Demand,
enclosing a copy of the Demand.  If within five Business Days after the
non-demanding party has received your notice of your receipt of the Demand, you
have not received from the non-demanding party its notice of objection to the
Demand, which notice shall set forth the reasons for such objection, then you
shall promptly disburse the Escrow Deposit (or the applicable portion thereof)
as requested by the Demand.  If within said five Business Day-period you receive
from the non-demanding party a notice of objection to the Demand, then you shall
notify the demanding party, enclosing a copy of the notice of objection, and
shall continue to

 

--------------------------------------------------------------------------------


 

hold the Escrow Deposit (or the applicable portion thereof) until you are in
receipt of a joint order as aforesaid or a final non-appealable order of a court
of competent jurisdiction with respect to the distribution of the Escrow Deposit
(or the applicable portion thereof), but after 120 days you may deposit the
Escrow Deposit (or the applicable portion thereof) with a court of competent
jurisdiction in New York City.

 

2.              Notwithstanding the foregoing, as Escrow Agent, you are hereby
expressly authorized and directed to regard, comply with and obey any and all
final, non-appealable orders, judgments or decrees entered or issued by any
court of competent jurisdiction, and in case you comply with or obey any such
order, judgment or decree of any such court, you shall not be liable to either
of the other parties hereto or any other person or entity by reason of such
compliance or obedience.  In case of any suit or proceeding regarding these
Deposit Escrow Instructions to which you are or may at any time be a party, the
Seller Representative and Purchaser agree that the non-prevailing party shall
pay to you upon demand all reasonable costs and expenses incurred by you in
connection therewith.

 

3.              You shall not charge any escrow fee in respect of your duties
hereunder.

 

4.              As Escrow Agent, you shall invest the Escrow Deposit as and to
the extent Purchaser may direct.

 

5.              All notices, demands, requests or other communications hereunder
must be in writing and shall be (i) personally delivered, (ii) delivered by
express mail, Federal Express or other comparable overnight courier service,
(iii) telecopied, with telephone confirmation within one Business Day or
(iv) mailed to the party to which the notice, demand, request or other
communication is being made by certified or registered mail, postage prepaid,
return receipt requested, to the respective addresses for the Seller
Representative, Purchaser and you, as Escrow Agent as herein provided.  All
notices (x) shall be deemed to have been received on the date that the same
shall have been delivered in accordance with the provisions of this Section 5
and (y) may be given either by a party or by such party’s attorneys.  Any party
may, from time to time, specify as its address for purposes of these Deposit
Escrow Instructions any other address upon the giving of 10 days’ prior written
notice thereof to the other parties.

 

6.              The Seller Representative and Purchaser may act hereunder either
directly or through their respective attorneys:

 

Purchaser’s attorney is:

 

Proskauer Rose LLP
11 Times Square
New York, New York 10036
Attn:  Steven L. Lichtenfeld, Esq. and Jeffrey A. Horwitz, Esq.
Facsimile No.:  (212) 969-2900
Telephone No.:  (212) 969-3735; (212) 969-3229

 

--------------------------------------------------------------------------------


 

7.              These Deposit Escrow Instructions are being entered into to
implement the Agreement and shall not (nor be deemed to) amend, modify or
supersede the Agreement or act as a waiver of any rights, obligations or
remedies set forth therein; provided, however, that you, as Escrow Agent, may
rely solely upon these Deposit Escrow Instructions.

 

8.              The Seller Representative and Purchaser each hereby authorize
you, as Escrow Agent, to designate the investment depository of the Escrow
Deposit to act as and perform the duties and obligations of the “reporting
person” with respect to the transactions contemplated by the Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transactions closed on or after January 1,
1991.

 

9.              Notwithstanding anything to the contrary herein or in the
Agreement, Purchaser shall have the right to assign all of its right, title and
interest in and to these Deposit Escrow Instructions, in part in respect of a
particular Hotel Asset, to the Permitted Assignee to which the interests of
Purchaser in and to the Agreement is assigned in respect of such Hotel Asset.

 

10.       These Deposit Escrow Instructions may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed this 11th day of February, 2016.

 

 

THE SELLER REPRESENTATIVE:

 

 

 

 

 

Summit Hotel OP, LP, a Delaware limited partnership

 

 

 

By:

Summit Hotel GP, LLC

 

 

its general partner

 

 

 

 

By:

Summit Hotel Properties, Inc.,

 

 

its sole member

 

 

 

 

 

By:

/s/ Christopher R. Eng

 

 

Name:

Christopher R. Eng

 

 

Title:

Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

 

 

c/o Summit Hotel Properties Inc.

 

12600 Hill Country Boulevard, Suite R-100

 

Austin, Texas 78738

 

Attn: Chris Eng, Senior Vice President, General Counsel & Chief Risk Officer

 

Facsimile No.: (512) 538-2333

 

Telephone No.: (512) 538-2307

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed this 11th day of February, 2016.

 

 

PURCHASER:

 

 

 

American Realty Capital Hospitality Portfolio SMT ALT, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Paul C. Hughes

 

 

Name:

Paul C. Hughes

 

 

Title:

Authorized Signatory

 

 

 

c/o American Realty Capital Hospitality Trust, Inc.

 

405 Park Avenue

 

New York, New York 10022

 

Attn: Legal Department

 

Facsimile No.: (212) 421-5799

 

Telephone No.: (646) 558-1154

 

 

 

With a copy to:

 

 

 

Proskauer Rose LLP

 

11 Times Square

 

New York, New York 10036

 

Attn: Steven L. Lichtenfeld, Esq. and

 

Jeffrey A. Horwitz, Esq.

 

Facsimile No.: (212) 969-2900

 

Telephone No.: (212) 969-3735; (212) 969-3229

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed this 11th day of February, 2016.

 

 

STEWART TITLE GUARANTY COMPANY

 

 

 

 

 

By:

/s/ Annette M. Comer

 

 

Name:

Annette M. Comer

 

 

Title:

Vice President

 

 

 

Stewart Title Guaranty Company

 

One Washington Mall, Suite 1400

 

Boston, Massachusetts 02108

 

Attn: Annette Labrecque Comer

 

Telephone No.: (617) 933-2441

 

--------------------------------------------------------------------------------